Title: From James Madison to Alexander James Dallas, 21 July 1816
From: Madison, James
To: Dallas, Alexander James



Dear Sir
Montpellier July 21. 1816

I have recd. yours of the 16th. inclosing the propositions of Mr. Hassler, the Report of the Collector of Philada. and the letter from Mr Irving.
The importance of the object, and the peculiar fitness of Mr. Hassler for it, prescribe an acquiescence in his terms.  Will it not be better to throw his paper into the form of instructions and explanations accompanying his appointment, than to let it stand in that of a Contract?  Some attention will be necessary to the mode of subjecting military officers to his orders.  The War & Navy Depts. will understand it.  Mr. H. proposes that the Chief officer shall be the Treasurer &c.  Can this service be forced on him, or will his consent & compensation be requisite?  If there be a difficulty, it may be provided for by an after arrangement.
Considering the expence of erecting permanent Observatories, and the competition of sites for them, to which may be added the question of appropriating an occasional fund to permanent Objects, it may deserve your consideration whether it may not be adviseable to borrow the use of existing establishments if such can be found, or to erect temporary Observatories if it can be done with a material diminution of expence.
I presume you can not do better than to secure the site referred to by Gen: Steele, for the Custom House in Philada.  It must be of peculiar importance that it be located conveniently for the public & for the merchants.  Of the reasonableness of the price for the lots, I cannot judge.  The judgment of Gen: Steele is entitled to much confidence.  As it is uncertain what may be the expence called for in N. Y. & Baltimore, it will be fortunate if offers from both should arrive before that at Philada. be made unalterable.  It is possible that the excess at other places may be greater beyond their proportions than that at Philada.  In that case, if economy be impractiable in purchasing the sites, it must be applied to the buildings; unless an increase of the appropriations by Congs. can be safely anticipated.
Mr. Irving’s letter gives a deplorable picture of the mercantile & monied situation of N. Y.  If the evil however arises from the excess of imports beyond the wants of the Country, a partial & temporary relief only can be administered.  The Country merchants cannot sell, because the people do not need more of their merchandize; not selling, they can not pay the importers; and these not receiving cannot pay their duties to the Treasury.  Were they enabled to pay the duties, or indulged with time for the purpose, how are they to make their remittances to Europe amounting to so much more than their duties?  Of the several alleviations stated by Mr. I. my first impression is in favor of a renewal of the bonds, with an augmented security; as countenanced by the danger, in case of an extensive explosion, of an actual loss to the public.  I suspend my opinion however till I can aid it with the result of your reflections on the subject.  A memorial from the Merchts. is desireable, as an authentic Ground work for Ex. interposition if it finally takes place.  Accept my best wishes

James Madison

